 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            Case No. 1:17-po-00203-SAB

12                  Plaintiff,                            ORDER DENYING DEFENDANT’S
                                                          MOTION TO DISMISS THE PROBATION
13           v.                                           VIOLATION

14   ANGEL L. BERNABE,                                    (ECF No. 28)

15                  Defendant.

16

17                                                   I.

18                                          BACKGROUND

19          On June 25, 2017, Angel L. Bernabe (“Defendant”) was cited for improper food storage

20 in violation of 36 C.F.R. § 210(d). On June 26, 2017, Defendant was cited for exceeding the

21 posted speed limit in violation of 36 C.F.R. § 4.21(c); driving without a license in violation of 36

22 C.F.R. § 4.2 and Cal. Veh. Code § 12500(a); and failing to obey a lawful order in violation of 36

23 C.F.R. § 2.32(a)(2). The violations occurred in Kings Canyon National Park.

24          On September 6, 2017, there were two actions filed, United States v. Angel L. Bernabe,

25 18-po-00202-SAB, and the instant action. Defendant made an initial appearance on September

26 21, 2017. After being advised of his rights, Defendant pled guilty to driving without a license in
27 violation of 36 C.F.R. § 4.2 and Cal. Veh. Code § 12500(a) pursuant to a plea agreement. The

28 remaining counts were dismissed without prejudice. Due to Defendant’s criminal history and his


                                                     1
 1 initial failure to comply with the officer by providing identifying information, the Court declined

 2 to accept the plea agreement the parties had proposed, and Defendant was sentenced to a fine and

 3 assessments of $540.00; 24 months of unsupervised probation to expire on September 23, 2019;

 4 Defendant was to reinstate his driver’s license by December 21, 2017; complete 150 hours of

 5 community service; and obey all federal, state, and local laws.

 6          On June 28, 2019 a petition for violation of probation was filed. According to the

 7 petition, Defendant’s driver’s license expired on February 27, 2019 and on June 8, 2019, he was

 8 cited for various traffic violations, including driving without a license, failure to provide

 9 financial responsibility, and no vehicle registration. A warrant was issued but was held until July

10 18, 2019.

11          Defendant made an initial appearance on the probation violation on July 18, 2019.

12 Discovery was ordered and a briefing schedule was set. After an extension of the briefing

13 schedule was granted, Defendant filed a motion to dismiss on August 1, 2019. The Government

14 did not file an opposition to the motion.

15          A hearing on Defendant’s motion was held on August 27, 2019. Defendant was present

16 with counsel Matthew Lemke. Counsel Jeffrey Spivak appeared for the Government.

17                                                   II.

18                                             DISCUSSION

19          Defendant moves to dismiss the violation of probation presenting evidence that on

20 February 27, 2018, the California Department of Motor Vehicles issued a letter setting aside the

21 suspension of Defendant’s license.          Defendant moves to have the violation of probation

22 dismissed in the interest of justice arguing that he is serving a sentence for an offense that he did

23 not commit and it would be a substantial injustice to impose an additional sentence for the

24 current violation.

25          Defendant is not seeking to challenge the conviction in this action, nor can he. A

26 defendant can not collaterally attack the underlying conviction at a probation revocation hearing.
27 United States v. Torrez-Flores, 624 F.2d 776, 778–79 (7th Cir. 1980); see also United States v.

28 Warren, 335 F.3d 76, 78 (2d Cir. 2003) (underlying sentence or conviction cannot be challenged


                                                      2
 1 in a supervised release revocation hearing). The validity of a conviction cannot be asserted as a

 2 defense in a probation revocation proceeding, and the “district court has jurisdiction to consider a

 3 petition for revocation of probation as if the underlying conviction were unquestioned, until such

 4 time as the conviction has been judicially set aside.” Torrez-Flores, 624 F.2d at 780 (quoting

 5 United States v. Francischine, 512 F.2d 827, 828 (5th Cir.), cert. denied, 423 U.S. 931 (1975)).

 6 To attack the underlying conviction, Defendant must file a separate proceeding under 28 U.S.C.

 7 § 2255. Francischine, 512 F.2d at 828. The sentence is presumed valid until it has been vacated

 8 on direct appeal or in an appropriate collateral proceeding. United States v. Almand, 992 F.2d

 9 316, 317 (11th Cir. 1993); United States v. Hofierka, 83 F.3d 357, 364 (11th Cir.), opinion

10 modified on denial of reh’g, 92 F.3d 1108 (11th Cir. 1996). During the probation revocation

11 hearing the Court’s inquiry is not the guilt or innocence of the defendant on the underlying

12 conviction, but whether there was a violation of his terms of probation. Torrez-Flores, 624 F.2d

13 at 780; Francischine, 512 F.2d at 829. “[A] court should consider the petition for probation

14 revocation as if the underlying conviction was unquestioned.” United States v. Simmons, 812

15 F.2d 561, 563 (9th Cir. 1987).

16          Defendant seeks to have the probation violation dismissed in the interest of justice

17 arguing that he is serving a sentence for a conviction for which he is innocent. However, the

18 Court notes that the driving without a valid license conviction was not the only charge against

19 Defendant when he appeared on the citations issued.            Defendant was also charged with

20 exceeding the posted speed limit, failing to obey a lawful order, and improper food storage. In

21 disposing of these charges, Defendant entered into a plea agreement with the Government in

22 which these charges were dismissed in exchange for his guilty plea on the driving without a valid

23 license.

24          Plea agreements are typically governed according to the principles of contract law.

25 United States v. Johnston, 199 F.3d 1015, 1020 (9th Cir. 1999); United States v. Lewis, 979 F.2d

26 1372, 1375 (9th Cir. 1992). For the most part, plea agreements are interpreted “using the
27 ordinary rules of contract interpretation.” United States v. Cope, 527 F.3d 944, 949–50 (9th Cir.

28 2008) (quoting United States v. Transfiguracion, 442 F.3d 1222, 1228 (9th Cir.2006) and Brown


                                                     3
 1 v. Poole, 337 F.3d 1155, 1159 (9th Cir.2003)). Courts draw upon contract law in interpreting

 2 plea agreements “to ensure that each party receives the benefit of the bargain, and to that end, we

 3 enforce a plea agreement’s plain language in its ordinary sense.” United States v. Under Seal,

 4 902 F.3d 412, 417 (4th Cir. 2018) (quoting United States v. Warner, 820 F.3d 678, 683 (4th Cir.

 5 2016)).

 6           Here, the Government adhered to its commitment under the plea agreement by dismissing

 7 the other charges and Defendant received the benefit of the bargain. See Lewis, 979 F.2d at

 8 1375. The Court is unpersuaded by Defendant’s argument that he is serving a sentence for a

 9 crime that he did not commit and further punishment would be unjust.

10           In this instance, Defendant was placed on probation and ordered to obey all federal, state,

11 and local laws. Any consequence here is a result of Defendant failing to comply with the terms

12 of his probation and the Court does not find that imposing further punishment would be unjust.

13 Rather, in this instance, given Defendant’s prior history and the Court’s concerns at sentencing,

14 it would not serve the interests of justice for the Court to ignore Defendant’s alleged current law

15 violations. Accordingly, Defendant’s motion to dismiss the probation violation is denied.

16           “The power of the court to revoke a sentence of probation for violation of a condition of

17 probation, and to impose another sentence, extends beyond the expiration of the term of

18 probation for any period reasonably necessary for the adjudication of matters arising before its

19 expiration if, prior to its expiration, a warrant or summons has been issued on the basis of an
20 allegation of such a violation.”      18 U.S.C. § 3565(c).      The Court shall set a hearing on

21 Defendant’s probation violation for October 17, 2019.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                      4
 1                                                 III.

 2                                   CONCLUSION AND ORDER

 3          Based on the foregoing, IT IS HEREBY ORDERED that:

 4          1.      Defendant’s motion to dismiss the probation violation, filed July 26, 2019, is

 5                  DENIED; and

 6          2.      A hearing on Defendant’s probation violation is set for October 17, 2019, at 10:00

 7                  a.m. in Courtroom 9..

 8
     IT IS SO ORDERED.
 9

10 Dated:        August 27, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    5
